DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2017-197860, filed on October 11, 2017, has been received and made of record.

Information Disclosure Statement
The information disclosure statements (lDS) submitted on 07/02/2020, 08/24/2020, and 04/07/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “image acquisition unit” and “measurement unit”, in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art does not teach or fairly suggest the use of an imaging apparatus comprising an imaging optical system in which a first optical system, an optical filter composed of a first optical filter and a second optical filter transmitting light in first and second wavelength bands, respectively, and a second optical system are arranged in order from the subject side, wherein the first optical filter and the second optical filter are arranged in different regions in a plane perpendicular to an optical axis of the imaging optical system at a position of an entrance pupil of the imaging optical system, respectively, and a directional sensor that pupil-divides each of rays incident through the optical filter and receives the rays selectively using a plurality of pixels composed of two-dimensionally arranged photoelectric conversion elements, and an image acquisition unit that acquires, from the directional sensor, each of a first image received through the first optical filter and a second image received through the second optical filter, and wherein the first optical system causes high image height rays imaged at a position at which an image height is high on an imaging surface of the directional sensor to be incident into the first optical filter and the second optical filter in a state where an upper ray and a lower ray of the high image height rays are parallel, in conjunction with the other limitations of the claims.
As for claims 2-9, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,030,991: note the use of an imaging apparatus having plural optical systems in series with the optical filter that separates the light into plural wavelengths, but lacks any disclosure that the first optical system causes high image height rays imaged at a position at which an image height is high on an imaging surface of the directional sensor to be incident into the first optical filter and the second optical filter in a state where an upper ray and a lower ray of the high image height rays are parallel, as claimed.
US 2014/0168498: note the use of an imaging apparatus having an optical system that separates the incoming light into different wavelength ranges so they may be selectively captured by the image sensor in order to generate separate images, but lacks any disclosure of plural optical systems in series with the optical filter, wherein the first optical system causes high image height rays imaged at a position at which an image height is high on an imaging surface of the directional sensor to be incident into the first optical filter and the second optical filter in a state where an upper ray and a lower ray of the high image height rays are parallel, as claimed.  
US 2015/0281535: note the use of an imaging apparatus having an optical system that separates the incoming light into different wavelength ranges so they may be selectively captured by the image sensor in order to generate separate images, as well as the use of a first and second optical system in series with the optical filter, but lacks any disclosure that the first optical system causes high image height rays imaged at a position at which an image height is high on an imaging surface of the directional sensor to be incident into the first optical filter and the second optical filter in a state where an upper ray and a lower ray of the high image height rays are parallel, as claimed.  
US 2016/0094822: note the use of an imaging apparatus having an optical system that separates the incoming light into different wavelength ranges so they may be selectively captured by the image sensor in order to generate separate images, but lacks any disclosure of plural optical systems in series with the optical filter, wherein the first optical system causes high image height rays imaged at a position at which an image height is high on an imaging surface of the directional sensor to be incident into the first optical filter and the second optical filter in a state where an upper ray and a lower ray of the high image height rays are parallel, as claimed.
US 2016/0255294: note the use of an imaging apparatus having an optical system that projects light received from different directions to different regions within the image sensor for capture with different split pupil image areas,
but lacks any disclosure of any optical filtering of different wavelengths, or plural optical systems in series with the optical filter, wherein the first optical system causes high image height rays imaged at a position at which an image height is high on an imaging surface of the directional sensor to be incident into the first optical filter and the second optical filter in a state where an upper ray and a lower ray of the high image height rays are parallel, as claimed.
US 2021/0019899: note the use of an imaging apparatus having an optical system that separates the incoming light into different wavelength ranges so they may be selectively captured by the image sensor in order to generate separate images, but lacks any disclosure of plural optical systems in series with the optical filter, wherein the first optical system causes high image height rays imaged at a position at which an image height is high on an imaging surface of the directional sensor to be incident into the first optical filter and the second optical filter in a state where an upper ray and a lower ray of the high image height rays are parallel, as claimed.  Additionally, this reference is not considered to be prior art because it was not filed or published before the effective filing date of the claimed invention.
US 2022/0078319: note the use of an imaging apparatus having an optical system that separates the incoming light into different wavelength ranges so they may be selectively captured by the image sensor in order to generate separate images, as well as the use of a first and second optical system in series with the optical filter, but lacks any disclosure that the first optical system causes high image height rays imaged at a position at which an image height is high on an imaging surface of the directional sensor to be incident into the first optical filter and the second optical filter in a state where an upper ray and a lower ray of the high image height rays are parallel, as claimed.  Additionally, this reference is not considered to be prior art because it was not filed or published before the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697